UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6826


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ANTHONY RANIER HUTCHINSON,

                  Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     Matthew J. Perry, Jr., Senior
District Judge. (0:04-cr-00358-MJP-1; 0:06-cv-70006-MJP)


Submitted:    August 26, 2009                 Decided: September 3, 2009


Before TRAXLER,     Chief   Judge,   and   GREGORY   and   SHEDD,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Anthony Ranier Hutchinson, Appellant Pro Se.      Jimmie Ewing,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Anthony Ranier Hutchinson seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.   2009)    motion.        The     order      is   not    appealable     unless      a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional        right.”         28    U.S.C.      § 2253(c)(2)      (2006).         A

prisoner     satisfies         this        standard      by     demonstrating          that

reasonable      jurists      would     find      that    any     assessment       of     the

constitutional        claims    by    the    district     court    is   debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                             We have

independently reviewed the record and conclude that Hutchinson

has not made the requisite showing.                       Accordingly, we deny a

certificate      of    appealability         and      dismiss    the    appeal.           We

dispense     with     oral     argument       because      the    facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                              DISMISSED




                                             2